Citation Nr: 1549888	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability by reason of service connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.  

This matter initially came to the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the RO.

In a May 2014 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's May 2014 decision with regard to the issue of entitlement to a TDIU and remanding for further consideration.

The case was again before the Board in June 2015 when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the April 2015 JMR agreed that the Board did not adequately consider the evidence of record which showed that the Veteran has trouble with sitting and standing for extended periods without pain and swelling.  The parties to the JMR state that the Board failed to adequately discuss that evidence or explain what work the Veteran could do if he could neither stand nor sit for extended periods of time.  

At the August 2015 VA examination, conducted pursuant to the most recent Board remand, the examiner noted that the Veteran was in receipt of service connected benefits for right knee removal of semilunar cartilage, degenerative joint disease and loss of extension.  The Veteran reported that he worked in newspaper advertising and in marketing for banks after leaving service.  He reported that he stopped working due to having to drive long distances which caused knee pain.  The examiner also noted the Veteran's report of pain with prolonged sitting, standing, walking and even with sleeping.  The examiner ultimately concluded that, while the Veteran's right knee condition would limit his ability to perform physical employment, it is less likely than not that the right knee condition would prevent the veteran from performing in a sedentary employment situation. 

The Veteran has competently and credibly reported that he has pain with prolonged sitting, standing, walking, and sleeping, and has reported that he stopped working due to having to drive long distances which caused knee pain.  As noted in the JMR, after retiring, he attempted a job as a greeter at a retailer, but was let go because he was unable to stand for long periods of time.  The Board finds that the functional limitations related to the Veteran's service-connected right knee disability render him unable to secure and follow a substantially gainful occupation.

The Veteran does not currently meet the schedular criteria for assignment of a TDIU.  See 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The Board is prohibited from assigning a TDIU in the first instance without referral to VA's Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

As the Veteran's service-connected right knee disability renders him unable to secure and follow a substantially gainful occupation, the matter of entitlement to TDIU must be submitted to the Director of Compensation and Pension for consideration of assignment of a TDIU based upon extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim of entitlement to a TDIU to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis, with specific consideration that the Veteran can neither stand nor sit for extended periods of time.  

2.  Then, readjudicate the appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


